Case 9:20-cv-81752-RAR Document 32 Entered on FLSD Docket 02/24/2021 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-81752-RAR

  IOU CENTRAL, INC., d/b/a
  IOU Financial, Inc.,

         Plaintiff,

  v.

  ATLANTIC BIOTECH, LLC, et al.,

        Defendants.
  ___________________________________/

                              ORDER SCHEDULING MEDIATION

         The mediation conference in this matter shall be held with Michael Carbo on April 5, 2021

  at 9:00 A.M. via Zoom videoconference or a similar platform. A report of the mediation must be

  filed within seven (7) days thereafter.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of February, 2021.




                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE
